Exhibit 10.5

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of the
31st day of July, 2009, by and among Great American Group, Inc., a Delaware
corporation (the “Company”) and the undersigned parties listed under
Stockholders on the signature page hereto (each, a “Stockholder” or “holder” and
collectively, the “Stockholders” or “holders”).

WHEREAS, certain of the Stockholders owned all of the membership interests of
Great American Group LLC, a California limited liability company (“Great
American”);

WHEREAS, in connection with that certain Agreement and Plan of Reorganization by
and among Alternative Asset Management Acquisition Corp., a Delaware corporation
(“AAMAC”), the Company and wholly-owned subsidiary of AAMAC, AAMAC Merger Sub,
Inc. a Delaware corporation and wholly-owned subsidiary of the Company, Great
American, the members of Great American, and the representative of the Company,
its subsidiaries, and the Stockholders, dated May 14, 2009, as amended by an
Amendment No. 1 to Agreement and Plan of Reorganization dated May 29, 2009, an
Amendment No. 2 to Agreement and Plan of Reorganization dated July 8, 2009 and
an Amendment No. 3 to Agreement and Plan of Reorganization dated July 28, 2009
(collectively, the “Definitive Agreement”), the Company will issue to certain of
the Stockholders 12,000,000 newly issued shares of the Company’s common stock,
par value $0.0001 and certain of the Stockholders purchased an aggregate of
859,200 shares of AAMAC common stock pursuant to a 10b5-1 plan (collectively,
the “Closing Shares”);

WHEREAS, the certain of the Stockholders may also receive up to 6,000,000 shares
of the Company’s common stock, par value $0.0001, upon the Company’s achievement
of the financial milestones set forth in the Definitive Agreement (the
“Contingent Shares”, and collectively with the Closing Shares, the “Shares”);

WHEREAS, certain of the Stockholders owned 10,350,000 shares of common stock of
AAMAC which, pursuant to the Definitive Agreement, were exchanged for 2,500,000
newly issued shares of the Company’s common stock, par value $0.0001 (the
“Founder Shares”).

WHEREAS, the number of Closing Shares held by certain of the Stockholders, the
maximum number of Contingent Shares that may be issued to certain of the
Stockholders, the number of Founder Shares held by certain of the Stockholders,
are set forth on Schedule I hereto;

WHEREAS, the Stockholders may, in certain circumstances and subject to certain
transfer restrictions and other restrictions, transfer (or cause to be
transferred) to Permitted Transferees (as defined below) some or all of the
Shares or Founder Shares, respectively, held by such Stockholders; and

WHEREAS, the Stockholders and the Company desire to enter into this Agreement to
provide the Stockholders with certain rights relating to the registration of the
Shares and Founder Shares, respectively, held by them and to provide for any
Permitted Transferee who receives Shares or Founder Shares, respectively, from a
Stockholder from time to time to accede to this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. DEFINITIONS. The following capitalized terms used herein have the following
meanings:

“Adverse Disclosure” means public disclosure of material non-public information,
which disclosure, in the good faith judgment of the chief executive officer or
principal financial officer of the Company after consultation with counsel to
the Company, (i) would be required to be made in any Registration Statement or
Prospectus in order for the applicable Registration Statement or Prospectus not
to contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein (in the case of any Prospectus and
any preliminary Prospectus, in the light of the circumstances under which they
were made) not misleading, (ii) would not be required to be made at such time if
the Registration Statement were not being filed, and (iii) the Company has a
bona fide business purpose for not publicly making it.



--------------------------------------------------------------------------------

“Agreement” means this Agreement, as amended, restated, supplemented, or
otherwise modified from time to time.

“business day” means any day, except a Saturday, Sunday or legal holidays on
which the banking institutions in the State of California are authorized or
obligated by law or executive order to close.

“Commission” means the Securities and Exchange Commission, or any other federal
agency then administering the Securities Act or the Exchange Act.

“Common Stock” means the common stock, par value $0.0001 per share, of the
Company.

“Company” is defined in the preamble to this Agreement and shall include the
Company’s successors by merger, acquisition, reorganization or otherwise.

“Demand Registration” is defined in Section 2.1.1.

“Demanding Holder” is defined in Section 2.1.1.

“Effectiveness Date” means, with respect to the initial Registration Statement
required to be filed pursuant to Section 2.3, the 90th calendar day following
the Filing Date (as applicable to the initial Registration Date) (or, in the
event of a “full review” by the Commission, the 120th calendar day following
such Filing Date) and with respect to any additional Registration Statements
which may be required pursuant to Section 3.1.16, the 90th calendar day
following the date on which an additional Registration Statement is required to
be filed hereunder; provided, however, that in the event the Company is notified
by the Commission that one or more of the above Registration Statements will not
be reviewed or is no longer subject to further review and comments, the
Effectiveness Date as to such Registration Statement shall be the fifth trading
day following the date on which the Company is so notified if such date precedes
the dates otherwise required above.

“Escrow Agreement” means that certain Escrow Agreement dated as of
[            ], 2009 by and among the parties hereto and Continental Stock
Transfer & Trust Company.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.

“Filing Date” means, with respect to the initial Registration Statement required
to be filed pursuant to Section 2.3, the date that is the one-year anniversary
following the date that the Company’s initial registration statement on Form S-4
(or other appropriate form) is declared effective by the Commission and, with
respect to any additional Registration Statements which may be required pursuant
to Section 3.1.16, the earliest practical date on which the Company is permitted
by SEC Guidance to file such additional Registration Statement related to the
Registrable Securities.

“Form S-3” is defined in Section 2.3.

“Indemnified Party” is defined in Section 4.3.

“Indemnifying Party” is defined in Section 4.3.

“Maximum Number of Shares” is defined in Section 2.1.4.

“Notices” is defined in Section 7.3.

“Permitted Transferee” means (a) immediate family members of a holder and trusts
established by a holder for estate planning purposes or (b) affiliates of a
holder.

“Person” shall be construed as broadly as possible and shall include an
individual, corporation, association, partnership (including a limited liability
partnership or a limited liability limited partnership), limited liability
company, estate, trust, joint venture, unincorporated organization or a
government or any department, agency or political subdivision thereof.



--------------------------------------------------------------------------------

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the Commission pursuant to
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

“Piggy-Back Registration” is defined in Section 2.2.1.

“Register,” “Registered” and “Registration” mean a registration effected by
preparing and filing a registration statement or similar document in compliance
with the requirements of the Securities Act, and such registration statement
becoming effective.

“Registrable Securities” mean all of the Shares and Founder Shares beneficially
owned or held by Stockholders. Registrable Securities include any warrants,
shares of capital stock or other securities of the Company issued as a dividend
or other distribution with respect to or in exchange for or in replacement of
such shares. As to any particular Registrable Securities, such securities shall
cease to be Registrable Securities when: (a) a Registration Statement with
respect to the sale of all such securities shall have become effective under the
Securities Act and all such securities shall have been sold, transferred,
disposed of or exchanged in accordance with such Registration Statement or as
may be sold without volume limitations under the Securities Act; (b) all such
securities shall have been otherwise transferred pursuant to Rule 144 under the
Securities Act (or any similar rule or regulation then in force), new
certificates for them not bearing a legend restricting further transfer shall
have been delivered by the Company and subsequent public distribution of them
shall not require registration under the Securities Act; or (c) all such
securities shall have ceased to be outstanding. A “percentage” (or a
“majority-in-interest”) of the Registrable Securities (or, where applicable, of
any other securities) shall be determined based on the total number of such
securities outstanding at the relevant time.

“Registration Statement” means a registration statement filed by the Company
with the Commission in compliance with the Securities Act (i) for a public (or
private) offering and sale (or resale) of Common Stock, (ii) the registration
statement on Form S-4 to be filed in connection with the Definitive Agreement,
(iii) the registration statement required to be filed pursuant to Section 2.3,
and (iv) any additional registration statements contemplated herein, including
(in each case) the Prospectus, amendments and supplements to such registration
statement or Prospectus, including pre- and post-effective amendments, all
exhibits thereto, and all material incorporated by reference or deemed to be
incorporated by reference in such registration statement.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff and (ii) the
Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.

“Stockholder” is defined in the preamble to this Agreement.

“Stockholder Indemnified Party” is defined in Section 4.1.

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an Underwritten Offering and not as part of such dealer’s
market-making activities.



--------------------------------------------------------------------------------

“Underwritten Offering” means a registration in which securities of the Company
are sold to an Underwriter or Underwriters on a firm commitment basis for
reoffering to the public.

2. REGISTRATION RIGHTS.

2.1. Demand Registration.

2.1.1. Request for Registration. Subject to Sections 2.3 and 6.1, at any time
and from time to time on or after the date that is six (6) months from the date
of the consummation of the acquisition contemplated by the Definitive Agreement
(the “Acquisition”), each of (i) the holders of a majority-in-interest of the
Shares held by the Stockholders or the Permitted Transferees of such
Stockholders and (ii) the holders of a majority-in-interest of the Founder
Shares held by the Stockholders or the Permitted Transferees of such
Stockholders, may make a written demand for registration under the Securities
Act of all or part of Registrable Securities held by such holders, provided that
the estimated market value of Registrable Securities to be so registered
thereunder is at least $500,000 in the aggregate. Any such requested
registration shall be referred to as a “Demand Registration”. Any demand for a
Demand Registration shall specify the number of shares of Registrable Securities
proposed to be sold and the intended method(s) of distribution thereof. Within
five (5) business days following receipt of any request for a Demand
Registration, the Company will notify in writing all holders of Registrable
Securities of the demand, and each holder of Registrable Securities who wishes
to include all or a portion of such holder’s Registrable Securities in the
Demand Registration (each such holder including shares of Registrable Securities
in such registration, a “Demanding Holder”) shall so notify the Company in
writing, provided that such notice shall be received by the Company within ten
(10) business days of the Company’s having sent the applicable notice to such
holder or holders. All such requests shall specify the aggregate amount of
Registrable Securities to be registered and the intended method of distribution.
The Company may include in such registration additional securities of the
Registrable Securities to be registered thereunder, including securities to be
sold for the Company’s own account or the account of Persons who are not holders
of Registrable Securities. Upon any such request, the Demanding Holders shall be
entitled to have their Registrable Securities included in the Demand
Registration, subject to Section 2.1.4 and the provisos set forth in
Section 3.1.1. The Company shall not be obligated to effect more than two
(2) Demand Registrations (one (1) with respect to those holders described in
clause (i) of this Section 2.1.1 and one (1) with respect to those holders
described in clause (ii) of this Section 2.1.1) under this Section 2.1.1 in
respect of the Registrable Securities.

2.1.2. Effective Registration. A registration will not count as a Demand
Registration until the Registration Statement filed with the Commission with
respect to such Demand Registration has been declared effective and remains
effective for not less than 180 days (or such shorter period as will terminate
when all Registrable Securities covered by such Registration Statement have been
sold or withdrawn); provided, however, that if, after such Registration
Statement has been declared effective, the offering of Registrable Securities
pursuant to a Demand Registration is interfered with by any stop order or
injunction of the Commission or any other governmental agency or court, the
Registration Statement with respect to such Demand Registration will be deemed
not to have been declared effective, unless and until (i) such stop order or
injunction is removed, rescinded or otherwise terminated and (ii) a
majority-in-interest of the Demanding Holders thereafter elect to continue the
offering.

2.1.3. Underwritten Offering. If a majority-in-interest of the Demanding Holders
so elect and such holders so advise the Company as part of their written demand
for a Demand Registration, the offering of such Registrable Securities pursuant
to such Demand Registration shall be in the form of an Underwritten Offering. In
such event, the right of any holder to include its Registrable Securities in
such registration shall be conditioned upon such holder’s participation in such
underwriting and the inclusion of such holder’s Registrable Securities in the
underwriting to the extent provided herein. The holders of a majority of the
Registrable Securities included in such Underwritten Offering shall, in
consultation with the Company, have the right to select the managing Underwriter
or Underwriters for the offering, subject to the right of the Company should it
so choose to select one co-managing Underwriter reasonably acceptable to such
holders. All Demanding Holders proposing to distribute their securities through
such underwriting shall enter into an underwriting agreement in customary form
with the Underwriter or Underwriters selected for such underwriting by a
majority-in-interest of the holders initiating the Demand Registration and
consistent with Section 3.2.1.

2.1.4. Reduction of Offering. If the managing Underwriter or Underwriters for a
Demand Registration that is to be an Underwritten Offering advises the Company
and the Demanding Holders in writing that the dollar



--------------------------------------------------------------------------------

amount or number of shares of Registrable Securities which the Demanding Holders
desire to sell, taken together with all other shares of Common Stock or other
securities which the Company desires to sell and the shares of Common Stock, if
any, as to which registration has been requested pursuant to written contractual
piggy-back registration rights held by other stockholders of the Company who
desire to sell, exceeds the maximum dollar amount or maximum number of shares
that can be sold in such offering without adversely affecting the proposed
offering price, the timing, the distribution method, or the probability of
success of such offering (such maximum dollar amount or maximum number of
shares, as applicable, the “Maximum Number of Shares”), then the Company shall
include in such registration: (i) first, the Registrable Securities as to which
Demand Registration has been requested by the Demanding Holders (pro rata among
the holders who have requested participation in the Demand Registration based,
for each such holder, on the percentage derived by dividing (x) the number of
Registrable Securities which such holder has requested to include in such Demand
Registration by (y) the aggregate number of Registrable Securities which all
such holders have requested to include) (such proportion is referred to herein
as “Pro Rata”) that can be sold without exceeding the Maximum Number of Shares;
(ii) second, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clause (i), the shares of Common Stock or other
securities that the Company desires to sell that can be sold without exceeding
the Maximum Number of Shares; (iii) third, to the extent that the Maximum Number
of Shares have not been reached under the foregoing clauses (i) and (ii), the
shares of Common Stock or other securities for the account of other Persons that
the Company is obligated to register pursuant to written contractual
arrangements with such Persons, Pro Rata, and that can be sold without exceeding
the Maximum Number of Shares; and (iv) fourth, to the extent that the Maximum
Number of Shares have not been reached under the foregoing clauses (i), (ii),
and (iii), securities that other security holders of the Company desire to sell,
Pro Rata, that can be sold without exceeding the Maximum Number of Shares. To
the extent that any Registrable Securities requested to be registered are
excluded pursuant to the foregoing provisions, the holders shall have the right
to one additional Demand Registration under this Section 2.1.4.

2.1.5. Withdrawal. A holder may withdraw its Registrable Securities from a
Demand Registration at any time. If all holders withdraw, or holders withdraw
Registrable Securities from a Demand Registration in such amounts that the
Registrable Securities that remain covered by the relevant Registration
Statement have an estimated market value of less than $500,000, the Company
shall cease all efforts to secure registration and such withdrawn registration
shall be deemed a Demand Registration for purposes of Section 2.1 unless the
withdrawal is based on the reasonable determination of the Demanding Holders
that there has been, since the date of such request, a material adverse change
in the business or prospects of the Company or in general market conditions and
the Demanding Holders who requested such registration shall have paid or
reimbursed the Company for all of the reasonable out-of-pocket fees and expenses
incurred by the Company in connection with the withdrawn registration.

2.1.6. Suspension of Registration. If the filing, initial effectiveness or
continued use of a Registration Statement in respect of a Demand Registration at
any time would require the Company to make an Adverse Disclosure or would
require the inclusion in such Registration Statement of financial statements
that are unavailable to the Company for reasons beyond the Company’s control,
the Company may, upon giving prompt written notice of such action to the
holders, delay the filing or initial effectiveness of, or suspend use of, such
Registration Statement for the shortest possible period of time determined in
good faith by the Company to be necessary for such purpose. In the event the
Company exercises its rights under the preceding sentence, the holders agree to
suspend, immediately upon their receipt of the notice referred to above, their
use of the Prospectus relating to the Demand Registration in connection with any
sale or offer to sell Registrable Securities. The Company shall immediately
notify the holders of the expiration of any period during which it exercised its
rights under this Section 2.1.6. The Company shall be entitled to exercise its
right under this Section 2.1.6 to suspend the availability of a Registration
Statement for a period not to exceed 60 calendar days (which need not be
consecutive days) in any 12 month period.

2.1.7. Registration Statement Form. Registrations under this Section 2.1 shall
be on such appropriate registration form of the Commission (i) as shall be
selected by the Company and as shall be reasonably acceptable to the holders of
a majority-in-interest of the Registrable Securities requesting participation in
the Demand Registration and (ii) as shall permit the disposition of the
Registrable Securities in accordance with the intended method or methods of
disposition specified in the applicable holders’ requests for such registration.
Notwithstanding the foregoing, if, pursuant to a Demand Registration, (x) the
Company proposes to effect registration by filing a Registration Statement on
Form S-3, (y) such registration is in connection with an Underwritten Offering,
and (z) the managing Underwriter or Underwriters shall advise the Company in
writing that, in its or their opinion, the use



--------------------------------------------------------------------------------

of another form of registration statement (or the inclusion, rather than the
incorporation by reference, of information in the Prospectus related to a
Registration Statement on Form S-3) is of material importance to the success of
such proposed offering, then such registration shall be effected on such other
form (or such information shall be so included in such Prospectus).

2.2. Piggy-Back Registration.

2.2.1. Piggy-Back Rights. Subject to Sections 2.3 and 6.1, if at any time on or
after the date the Company consummates the Acquisition the Company proposes to
file a Registration Statement under the Securities Act with respect to an
offering of equity securities, or securities or other obligations exercisable or
exchangeable for, or convertible into, equity securities, by the Company for its
own account or for stockholders of the Company for their account (or by the
Company and by stockholders of the Company including, without limitation,
pursuant to Section 2.1), other than a Registration Statement (i) filed in
connection with an offering of securities to employees or directors of the
Company pursuant to any employee stock option or other benefit plan, (ii) filed
on Form S-4 or S-8 or any successor to such forms, (iii) for an exchange offer
or offering of securities solely to the Company’s existing security holders,
(iv) for an offering of debt that is convertible into equity securities of the
Company, (v) for a dividend reinvestment plan, or (vi) solely in connection with
a merger, consolidation or non-capital raising bona fide business transaction
(Registration Statements described in clauses (i)-(vi) herein, “Allowable
Registration Statements”), then the Company shall (x) give written notice of
such proposed filing to the holders of Registrable Securities as soon as
practicable but in no event less than ten (10) business days before the
anticipated filing date, which notice shall describe the amount and type of
securities to be included in such offering, the intended method(s) of
distribution, and the name of the proposed managing Underwriter or Underwriters,
if any, of the offering, and (y) offer to the holders of Registrable Securities
in such notice the opportunity to register the sale of such number of shares of
Registrable Securities as such holders may request in writing within five
(5) business days following receipt by such holder of such notice (a “Piggy-Back
Registration”). Subject to Section 2.2.2, the Company shall include in such
Registration Statement such Registrable Securities requested to be included
therein within five (5) business days after the receipt by such holder of any
such notice, on the same terms and conditions as any similar securities of the
Company. If at any time after giving written notice of its intention to register
any securities and prior to the effective date of the Registration Statement
filed in connection with such registration, the Company shall determine for any
reason not to register or to delay registration of such securities, the Company
may, at its election, give written notice of such determination to each holder
of Registrable Securities and, (x) in the case of a determination not to
register, shall be relieved of its obligation to register any Registrable
Securities in connection with such registration, and (y) in the case of a
determination to delay registering, shall be permitted to delay registering any
Registrable Securities for the same period as the delay in registering such
other securities. If the offering pursuant to a Piggy-Back Registration is to be
an Underwritten Offering, then each holder making a request for its Registrable
Securities to be included therein shall enter into any underwriting agreement
requested by the Company in accordance with Section 3.2.1, and the Company shall
use commercially reasonable efforts to cause the managing Underwriter or
Underwriters of a proposed Underwritten Offering to permit the Registrable
Securities requested to be included in a Piggy-Back Registration on the same
terms and conditions as any similar securities of the Company and other Persons
selling securities in such Underwritten Offering and to permit the sale or other
disposition of such Registrable Securities in accordance with the intended
method(s) of distribution thereof. All holders of Registrable Securities
proposing to distribute their securities through a Piggy-Back Registration that
involves an Underwriter or Underwriters shall enter into an underwriting
agreement in customary form with the Underwriter or Underwriters selected for
such Piggy-Back Registration.

2.2.2. Reduction of Offering. If the managing Underwriter or Underwriters for a
Piggy-Back Registration that is to be an Underwritten Offering advises the
Company and the holders of Registrable Securities in writing that the dollar
amount or number of shares of Common Stock which the Company desires to sell,
taken together with shares of Common Stock, if any, as to which registration has
been demanded pursuant to written contractual arrangements with Persons other
than the holders of Registrable Securities hereunder, the Registrable Securities
as to which registration has been requested under this Section 2.2, and the
shares of Common Stock, if any, as to which registration has been requested
pursuant to the written contractual piggy-back registration rights of other
stockholders of the Company, exceeds the Maximum Number of Shares, then the
Company shall include in any such registration:

(a) If the registration is undertaken for the Company’s account: (A) first, the
shares of Common Stock or other securities that the Company desires to sell that
can be sold without exceeding the Maximum Number of Shares; (B) second, to the
extent that the Maximum Number of Shares has not been reached under the
foregoing clause (A), the shares of Common Stock or other securities, on a pro
rata basis, of Registrable Securities as to which registration has been
requested pursuant to this Section 2.2, and (C) third, to the extent that the
Maximum Number of Shares has not been reached under the foregoing clauses
(A) and (B), the shares of Common Stock or other securities for the account of
other Persons that the Company is obligated to register pursuant to written
contractual piggy-back registration rights with such Persons granted prior to
the date hereof, that can be sold without exceeding the Maximum Number of
Shares.



--------------------------------------------------------------------------------

(b) If the registration is a “demand” registration undertaken at the demand of
Persons other than the holders of Registrable Securities, (A) first, the shares
of Common Stock or other securities for the account of the demanding Persons
that can be sold without exceeding the Maximum Number of Shares; (B) second, to
the extent that the Maximum Number of Shares has not been reached under the
foregoing clause (A), the shares of Common Stock or other securities that the
Company desires to sell that can be sold without exceeding the Maximum Number of
Shares; and (C) third, to the extent that the Maximum Number of Shares has not
been reached under the foregoing clauses (A) and (B), the shares of Common Stock
or other securities, on a pro rata basis, of (i) Registrable Securities as to
which registration has been requested pursuant to this Section 2.2, and
(ii) securities for the account of other Persons that the Company is obligated
to register pursuant to written contractual piggy-back registration rights with
such Persons granted prior to the date hereof, that can be sold without
exceeding the Maximum Number of Shares.

2.2.3. Withdrawal. Any holder of Registrable Securities may elect to withdraw
such holder’s request for inclusion of Registrable Securities in any Piggy-Back
Registration by giving written notice to the Company of such request to withdraw
prior to the effectiveness of the Registration Statement. The Company (whether
on its own determination or as the result of a withdrawal by Persons making a
demand pursuant to written contractual obligations) may withdraw a registration
statement at any time prior to the effectiveness of the Registration Statement.
Notwithstanding any such withdrawal, the Company shall pay all expenses incurred
by the holders of Registrable Securities in connection with such Piggy-Back
Registration as provided in Section 3.4.

2.3. Registrations on Form S-3.

(a) Filing. On or prior to each Filing Date, the Company shall prepare and file
with the Commission a Registration Statement covering the resale of all or such
maximum portion of the Registrable Securities as permitted by SEC Guidance
(provided that the Company shall use diligent efforts to advocate with the
Commission for the registration of all of the Registrable Securities in
accordance with the SEC Guidance) that are not then registered on an effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415. The Registration Statement shall be on Form S-3 (except if the
Company is not then eligible to register for resale the Registrable Securities
on Form S-3, in which case such registration shall be on another appropriate
form in accordance herewith) (any such form referred to herein as “Form S-3”).
Subject to the terms of this Agreement, the Company shall use its best efforts
to cause a Registration Statement to be declared effective under the Securities
Act as promptly as possible after the filing thereof, but in any event prior to
the applicable Effectiveness Date, and shall use its best efforts to keep such
Registration Statement continuously effective under the Securities Act until all
Registrable Securities covered by such Registration Statement have been sold, or
may be sold without volume restrictions pursuant to the Securities Act, as
determined by the counsel to the Company pursuant to a written opinion letter to
such effect, addressed and acceptable to the Company’s transfer agent and the
affected holders of Registrable Securities (the “Effectiveness Period”). The
Company shall telephonically request effectiveness of a Registration Statement
as of 2:00 p.m. California time on a trading day. The Company shall immediately
notify the holders of Registrable Securities via facsimile or by e-mail of the
effectiveness of a Registration Statement on the same trading day that the
Company telephonically confirms effectiveness with the Commission, which shall
be the date requested for effectiveness of such Registration Statement. The
Company shall, by 10:00 a.m. California time on the trading day after the
effective date of such Registration Statement, file a final Prospectus with the
Commission as required by Rule 424. Notwithstanding any other provision of this
Agreement, if any SEC Guidance sets forth a limitation on the number of
Registrable Securities permitted to be registered on a particular Registration
Statement (and notwithstanding that the Company used diligent efforts to
advocate with the Commission for the registration of all or a greater portion of
Registrable Securities), unless otherwise directed in writing by a holder of



--------------------------------------------------------------------------------

Registrable Securities as to its Registrable Securities, the number of
Registrable Securities to be registered on such Registration Statement will be
reduced by Registrable Securities represented by the Shares and Founder Shares
pari passu (applied, in the case that some Shares and/or Founder Shares may be
registered, to the holders of Registrable Securities on a pro rata basis based
on the total number of unregistered Shares and/or Founder Shares held by such
holders). Registrations effected pursuant to this Section 2.3 shall not be
counted as Demand Registrations effected pursuant to Section 2.1.

(b) Suspension of Registration. If the filing, initial effectiveness, or
continued use of Form S-3 at any time would require the Company to make an
Adverse Disclosure or would require the inclusion in such Form S-3 of financial
statements that are unavailable to the Company for reasons beyond the Company’s
control, the Company may, upon giving prompt written notice of such actions to
the holders, delay the filing or initial effectiveness of, or suspend use of,
the Form S-3 for the shortest period of time determined in good faith by the
Company to be necessary for such purpose. In the event the Company exercises its
rights under the preceding sentence, the holders agree to suspend, immediately
upon their receipt of the notice referred to above, their use of the Prospectus
relating to the registration on such Form S-3 in connection with any sale or
offer to sell Registrable Securities and agree not to disclose to any other
Person the fact that the Company has exercised such rights or any related facts.
The Company shall immediately notify the holders upon the expiration of any
period during which it exercised its rights under this Section 2.3(b). The
Company will use its best efforts to ensure that the use of the Form S-3 (and
Prospectus thereunder) may be resumed as promptly as is practicable. The Company
shall be entitled to exercise its right under this Section 2.3(b) to suspend the
availability of a Form S-3 for a period not to exceed 60 calendar days (which
need not be consecutive days) in any 12 month period.

3. REGISTRATION PROCEDURES.

3.1. Filings; Information. Whenever the Company is required to effect the
registration of any Registrable Securities pursuant to Section 2, the Company
shall use its best efforts to effect the registration and sale of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof as expeditiously as reasonably practicable, and in connection with any
such requirement:

3.1.1. Filing Registration Statement. The Company shall, as expeditiously as
reasonably possible, prepare and file with the Commission a Registration
Statement on any form for which the Company then qualifies or which counsel for
the Company shall deem appropriate and which form shall be available for the
sale of all Registrable Securities to be registered thereunder in accordance
with the intended method(s) of distribution thereof, and shall use its best
efforts to cause such Registration Statement to become and remain effective for
the period required by Section 3.1.3; provided, however, that the Company shall
have the right to defer any Demand Registration for up to thirty (30) calendar
days, and any Piggy-Back Registration for such period as may be applicable to
deferment of any demand registration to which such Piggy-Back Registration
relates, in each case if the Company shall furnish to the holders a certificate
signed by the Chairman of the Board or Chief Executive Officer of the Company
stating that, in the good faith judgment of the Board of Directors of the
Company, it would be materially detrimental to the Company and its stockholders
for such Registration Statement to be effected at such time; provided further,
however, that the Company shall not have the right to exercise the right set
forth in the immediately preceding proviso more than once in any 365-day period
in respect of a Demand Registration hereunder.

3.1.2. Copies. Not less than 3 trading days prior to the filing of each
Registration Statement and not less than one trading day prior to the filing of
any related Prospectus or any amendment or supplement thereto (including any
document that would be incorporated or deemed to be incorporated therein by
reference) the Company shall furnish without charge to the holders of
Registrable Securities included in such registration, and such holders’ legal
counsel, copies of such Registration Statement as proposed to be filed, each
amendment and supplement to such Registration Statement (in each case including
all exhibits thereto and documents incorporated by reference therein), the
Prospectus included in such Registration Statement (including each preliminary
Prospectus), and such other documents as the holders of Registrable Securities
included in such registration or legal counsel for any such holders may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such holders; provided, that any such item which is
available on the EDGAR system need not be furnished in physical form.



--------------------------------------------------------------------------------

3.1.3. Amendments and Supplements. The Company shall use best efforts to prepare
and file with the Commission such amendments, including post-effective
amendments, and supplements to such Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective and in compliance with the provisions of the Securities Act
during the Effectiveness Period or such securities have been withdrawn.

3.1.4. Notification. After the filing of a Registration Statement, the Company
shall as soon as reasonably practical, notify the holders of Registrable
Securities included in such Registration Statement of such filing and the
managing Underwriter or Underwriters, if applicable, and shall further notify
such holders and such managing Underwriter or Underwriters and, if requested,
confirm such advice in writing, in all events as soon as reasonably practical
after the occurrence of any of the following: (i) when such Registration
Statement becomes effective; (ii) when any post-effective amendment to such
Registration Statement becomes effective; (iii) the issuance or threatened
issuance by the Commission of any stop order (and the Company shall use best
efforts to take all actions required to prevent the entry of such stop order or
to remove it if entered); (iv) of the receipt by the Company of any notification
with respect to the suspension of the qualification or exemption from
qualification of any of the Registrable Securities for sale in any jurisdiction,
or the initiation or threatening of any proceeding for such purpose; (v) of the
occurrence or existence of any pending corporate development with respect to the
Company that the Company believes may be material and that, in the determination
of the Company, makes it not in the best interest of the Company to allow
continued availability of a Registration Statement or Prospectus (provided that
any and all of such information shall remain confidential to each holder until
such information otherwise becomes public, unless disclosure by a holder is
required by law; provided, further, that notwithstanding each holder’s agreement
to keep such information confidential, each such holder makes no acknowledgement
that any such information is material, non-public information); and (vi) any
request by the Commission for any amendment or supplement to such Registration
Statement or any Prospectus relating thereto or for additional information or of
the occurrence of an event requiring the preparation of a supplement or
amendment to such Prospectus so that, as thereafter delivered to the purchasers
of the securities covered by such Registration Statement, such Prospectus will
not contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, and promptly make available to the holders of Registrable
Securities included in such Registration Statement any such supplement or
amendment; except that before filing with the Commission a Registration
Statement or Prospectus or any amendment or supplement thereto, including
documents incorporated by reference, except in the case of registration under
Section 2.2; the Company shall furnish to the holders of Registrable Securities
included in such Registration Statement and to the legal counsel for any such
holders, copies of all such documents proposed to be filed sufficiently in
advance of filing to provide such holders and legal counsel with a reasonable
opportunity to review such documents and comment thereon, and the Company shall
not file any Registration Statement or Prospectus or amendment or supplement
thereto, including documents incorporated by reference, to which such holders or
their legal counsel shall reasonably object.

3.1.5. State Securities Laws Compliance. The Company, on or prior to the date on
which the applicable Registration Statement is declared effective, shall use its
best efforts to (i) register or qualify the Registrable Securities covered by
the Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) or Underwriter, if any, or their respective counsel may reasonably
request in writing and (ii) take such action necessary to cause such Registrable
Securities covered by the Registration Statement to be registered with or
approved by such other governmental authorities as may be necessary by virtue of
the business and operations of the Company and do any and all other acts and
things that may be necessary or advisable to enable the holders of Registrable
Securities included in such Registration Statement to consummate the disposition
of such Registrable Securities in such jurisdictions; provided, however, that
the Company shall not be required to qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
paragraph or subject itself to taxation in any such jurisdiction.

3.1.6. Cooperation. The principal executive officer of the Company, the
principal financial officer of the Company, the principal accounting officer of
the Company, and all other officers and members of the management of the Company
shall cooperate fully in any offering of Registrable Securities hereunder, which
cooperation shall include, without limitation, the preparation of the
Registration Statement with respect to such offering and all other offering
materials and related documents, and participation in meetings with
Underwriters, attorneys, accountants and potential Stockholders.



--------------------------------------------------------------------------------

3.1.7. Records. The Company shall make available for inspection by the holders
of Registrable Securities included in such Registration Statement, any
Underwriter participating in any disposition pursuant to such Registration
Statement and any attorney, accountant, or other professional retained by any
holder of Registrable Securities included in such Registration Statement or any
Underwriter, all financial and other records, pertinent corporate documents and
properties of the Company, and cause all of the Company’s officers, directors,
and employees and the independent public accountants who have certified its
financial statements to make themselves available to discuss the business of the
Company and to supply all information reasonably requested by any such holder,
Underwriter, attorney, accountant or agent in connection with such Registration
Statement as shall be necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors, and employees to
supply all information requested by any of them in connection with such
Registration Statement.

3.1.8. Opinions and Comfort Letters. The Company shall furnish to each holder of
Registrable Securities included in any Registration Statement a signed
counterpart, addressed to such holder, of (i) any opinion of counsel to the
Company delivered to any Underwriter dated the effective date of the
Registration Statement or, in the event of an Underwritten Offering, the date of
the closing under the applicable underwriting agreement, in customary form,
scope, and substance, at a minimum to the effect that the Registration Statement
has been declared effective and that no stop order is in effect, which counsel
and opinions shall be reasonably satisfactory to a majority of the holders and
Underwriter or Underwriters, if any, and their respective counsel and (ii) any
comfort letter from the Company’s independent public accountants delivered to
any Underwriter in customary form and covering such matters of the type
customarily covered by comfort letters as the managing Underwriter or
Underwriters reasonably request. In the event no legal opinion is delivered to
any Underwriter, the Company shall furnish to each holder of Registrable
Securities included in such Registration Statement, at any time that such holder
elects to use a Prospectus, an opinion of counsel to the Company to the effect
that the Registration Statement containing such Prospectus has been declared
effective and that no stop order is in effect.

3.1.9. Earnings Statement. The Company shall comply with all applicable rules
and regulations of the Commission and the Securities Act, and make available to
its stockholders, as soon as reasonably practicable but not later than fifteen
(15) months after the effective date of the Registration Statement, an earnings
statement which earnings statement shall satisfy the provisions of Section 11(a)
of the Securities Act and Rule 158 thereunder.

3.1.10. Listing. The Company shall use its best efforts to cause all Registrable
Securities included in any registration to be listed on such exchanges or
otherwise designated for trading in the same manner as similar securities issued
by the Company are then listed or designated or, if no such similar securities
are then listed or designated, in a manner satisfactory to the holders of a
majority-in-interest of the Registrable Securities included in such registration
and on each inter-dealer quotation system on which any of the Company’s
securities are then quoted.

3.1.11. Withdrawal of Stop Order. The Company shall make every reasonable effort
to prevent or obtain at the earliest possible moment the withdrawal of any stop
order with respect to the applicable Registration Statement or other order
suspending the use of any preliminary or final Prospectus.

3.1.12. CUSIP Number. The Company shall, not later than the effective date of
the applicable Registration Statement, provide a CUSIP number for all
Registrable Securities and provide the applicable transfer agent with printed
certificates for the Registrable Securities which certificates shall be in a
form eligible for deposit with The Depository Trust Company.

3.1.13. FINRA. The Company shall cooperate with each holder of Registrable
Securities and each Underwriter or agent, if any, participating in the
disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with the Financial Industry
Regulatory Authority.

3.1.14. Transfer Agent. The Company shall provide and cause to be maintained a
transfer agent and registrar for all Registrable Securities covered by the
applicable Registration Statement from and after a date not later than the
effective date of such Registration Statement.



--------------------------------------------------------------------------------

3.1.15. Road Show. The Company shall, in the case of an Underwritten Offering,
cause senior executive officers of the Company to participate in customary “road
show” presentations that may be reasonably requested by the managing Underwriter
in any such Underwritten Offering and otherwise to facilitate, cooperate with,
and participate in each proposed offering contemplated herein and customary
selling efforts related thereto

3.1.16. Additional Registration Statements. If during the Effectiveness Period
relating to the Registration Statement filed pursuant to Section 2.3, the number
of Registrable Securities at any time exceeds 100% of the number of shares of
Common Stock then registered in a Registration Statement, then the Company shall
file as soon as reasonably practicable, but in any case prior to the applicable
Filing Date, an additional Registration Statement pursuant to Section 2.3
covering the resale by the holders of Registrable Securities of not less than
the number of such Registrable Securities.

3.2. Underwritten Offerings.

3.2.1. Underwriting Agreements. If requested by the Underwriters for any
Underwritten Offering requested by holders pursuant to Section 2.1, the Company
and the holders of Registrable Securities to be included therein shall enter
into an underwriting agreement with such Underwriters, such agreement to be
reasonably satisfactory in substance and form to the Company, the holders of a
majority-in-interest of the Registrable Securities to be included in such
Underwritten Offering and the Underwriters, and to contain such terms and
conditions as are generally prevailing in agreements of that type. The holders
of any Registrable Securities to be included in any Underwritten Offering
pursuant to Section 2.2 shall enter into such an underwriting agreement at the
request of the Company. All of the representations and warranties and the other
agreements by and on the part of the Company to and for the benefit of the
Underwriters included in any such underwriting agreement shall also be made to
and for the benefit of such holders, and any or all of the conditions precedent
to the obligations of the Underwriters under such underwriting agreement shall
be conditions precedent to the obligations of such holders. No holder shall be
required in any such underwriting agreement to make any representations or
warranties to or agreements with the Company or the Underwriters other than
representations, warranties or agreements regarding such holder, such holder’s
Registrable Securities, such holder’s intended method of distribution and any
other representations required by law.

3.2.2. Price and Underwriting Discounts. In the case of an Underwritten Offering
requested by holders pursuant to Section 2.1, the price, underwriting discount
and other financial terms of the related underwriting agreement for the
Registrable Securities shall be determined by the holders of a
majority-in-interest of the Registrable Securities. In the case of any
Underwritten Offering pursuant to Section 2.2, such price, discount and other
terms shall be determined by the Company, subject to the right of the holders to
withdraw their request to participate in the registration pursuant to
Section 2.2 after being advised of such price, discount and other terms.

3.2.3. Participation in Underwritten Offerings. No Person may participate in an
Underwritten Offering unless such Person (i) agrees to sell such Person’s
securities on the basis provided in the underwriting arrangements approved by
the Persons entitled to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements in accordance herewith.

3.3. Obligation to Suspend Distribution. Upon receipt of any notice from the
Company of the happening of any event of the kind described in
Section 3.1.4(iii) through 3.1.4(vi), and/or, in the case of a resale
registration on Form S-3 pursuant to Section 2.3 hereof, upon any suspension by
the Company, pursuant to a written insider trading compliance program adopted by
the Company’s board of directors, of the ability of all “insiders” covered by
such program to transact in the Company’s securities because of the existence of
material non-public information, such holder of Registrable Securities included
in any Registration Statement shall immediately discontinue disposition of such
Registrable Securities pursuant to the Registration Statement covering such
Registrable Securities in the case of Section 3.1.4(vi) until such holder
receives the supplemented or amended Prospectus contemplated by
Section 3.1.4(vi) and/or with respect to resale holders, the restriction on the
ability of “insiders” to transact in the Company’s securities is removed, as
applicable, or in any case until the holder is advised in writing by the Company
that the use of the Prospectus may be resumed, and receives copies of any
additional or supplemental filings that are incorporated by reference in the
Prospectus. In the event that the Company shall give any such notice, the period
during which the applicable Registration Statement is required to be maintained
effective shall be extended by the



--------------------------------------------------------------------------------

number of days during the period from and including the date of the giving of
such notice to and including the date when each holder of Registrable Securities
covered by such Registration Statement either receives the copies of the
supplemented or amended Prospectus contemplated by Section 3.1.4(vi) or is
advised in writing by the Company that the use of the Prospectus may be resumed.

3.4. Registration Expenses. The Company shall bear all costs and expenses
incurred in connection with any Demand Registration pursuant to Section 2.1, any
Piggy-Back Registration pursuant to Section 2.2, and any registration on Form
S-3 effected pursuant to Section 2.3, and all expenses incurred in performing or
complying with its other obligations under this Agreement, including, without
limitation: (i) all registration and filing fees and any other fees and expenses
associated with filings required to be made with the SEC; (ii) fees and expenses
of compliance with securities or “blue sky” laws (including fees and
disbursements of counsel in connection with blue sky qualifications of the
Registrable Securities); (iii) printing expenses, duplicating, word processing,
messenger, telephone, facsimile and delivery expenses (including expenses of
printing certificates for the Registrable Securities in a form eligible for
deposit with The Depository Trust Company and of printing Prospectuses);
(iv) the Company’s internal expenses (including, without limitation, all
salaries and expenses of its officers and employees); (v) the fees and expenses
incurred in connection with the listing of the Registrable Securities as
required by Section 3.1.10; (vi) Financial Industry Regulatory Authority fees;
(vii) fees and disbursements of counsel for the Company and fees and expenses
for independent certified public accountants retained by the Company (including
the expenses or costs associated with the delivery of any opinions or comfort
letters requested pursuant to Section 3.1.8); (viii) the reasonable fees and
disbursements of any special experts retained by the Company in connection with
such registration; (ix) the reasonable fees and expenses of two (2) legal
counsels, one (1) selected by the holders of a majority-in-interest of the
Shares and one (1) selected by the holders of a majority-in-interest of the
Founder Shares, each as included in such registration; and (x) Securities Act
liability insurance if the Company so desires. The Company shall have no
obligation to pay any other costs or expenses in the course of the transactions
contemplated hereby, including underwriting discounts or selling commissions
attributable to the Registrable Securities being sold by the holders thereof,
which underwriting discounts or selling commissions shall be borne by such
holders. Additionally, in an Underwritten Offering, all selling stockholders and
the Company shall bear the expenses of the Underwriter pro rata in proportion to
the respective amount of shares each is selling in such offering.

3.5. Information. The holders of Registrable Securities shall provide such
information as may reasonably be requested by the Company, or the managing
Underwriter, if any, in connection with the preparation of any Registration
Statement, including amendments and supplements thereto, in order to effect the
registration of any Registrable Securities under the Securities Act pursuant to
Section 2 and in connection with the Company’s obligation to comply with federal
and applicable state securities laws. The Company shall have the right to
exclude any holder that does not comply with the preceding sentence from the
applicable registration.

4. INDEMNIFICATION AND CONTRIBUTION.

4.1. Indemnification by the Company. The Company agrees to indemnify and hold
harmless to the extent permitted by law each Stockholder and each other holder
of Registrable Securities, and each of their respective officers, employees,
affiliates, directors, partners, members, attorneys, and agents, and each
Person, if any, who controls an Stockholder and each other holder of Registrable
Securities (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) (each, an “Stockholder Indemnified Party”), to the fullest
extent permitted by applicable law from and against any expenses (including
reasonable costs of investigation and legal expenses), losses, claims,
judgments, damages, or liabilities (or actions or proceedings in respect
thereof, whether or not such indemnified party is a party thereto), whether
joint or several, arising out of or based upon (1) any untrue statement (or
allegedly untrue statement) of a material fact contained in any Registration
Statement under which the sale of such Registrable Securities was registered
under the Securities Act, any preliminary Prospectus, final Prospectus, or
summary Prospectus contained in the Registration Statement, or any amendment or
supplement to such Registration Statement, or arising out of or based upon any
omission (or alleged omission) to state a material fact required to be stated
therein or necessary to make the statements therein not misleading or (2) any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act or any state securities law, or any rule or regulation thereunder,
in connection with the performance of its obligations under this Agreement;
provided, however, that the Company will not be liable in any such case to the
extent and only to the extent that any such expense, loss, claim, damage, or
liability arises out of or is based upon any untrue statement or allegedly
untrue statement or omission or alleged omission made in such Registration
Statement, preliminary Prospectus, final



--------------------------------------------------------------------------------

Prospectus, or summary Prospectus, or any such amendment or supplement, in
reliance upon and in conformity with information furnished to the Company, in
writing, by such selling holder expressly for use therein. The Company also
shall indemnify any Underwriter of the Registrable Securities, their officers,
affiliates, directors, partners, members, and agents on substantially the same
basis as that of the indemnification provided above in this Section 4.1. The
Company shall notify the holders promptly of the institution, threat or
assertion of any proceeding arising from or in connection with the transactions
contemplated by this Agreement of which the Company is aware.

4.2. Indemnification by Holders of Registrable Securities. Each selling holder
of Registrable Securities will severally and not jointly, in the event that any
registration is being effected under the Securities Act pursuant to this
Agreement of any Registrable Securities held by such selling holder, indemnify
and hold harmless to the fullest extent permitted by applicable law the Company,
each of its directors, officers, employees, and agents and each Person who
controls the Company within the meaning of the Securities Act, against any
losses, claims, judgments, damages, liabilities, or expenses (including
reasonable costs of investigation and legal expenses) whether joint or several,
insofar as such losses, claims, damages, liabilities, or expenses (or actions or
proceedings in respect thereof, whether or not such indemnified party is a party
thereto) arise out of or are based upon any untrue statement or allegedly untrue
statement of a material fact contained in any Registration Statement under which
the sale of such Registrable Securities was registered under the Securities Act,
any preliminary Prospectus, final Prospectus, or summary Prospectus contained in
the Registration Statement, or any amendment or supplement to the Registration
Statement, or arise out of or are based upon any omission or the alleged
omission to state a material fact required to be stated therein or necessary to
make the statement therein not misleading to the extent and only to the extent
that the statement or omission was made in reliance upon and in conformity with
information furnished in writing to the Company by such selling holder expressly
for use therein, and shall reimburse the Company, its directors and officers,
and each other selling holder or controlling Person for any legal or other
expenses reasonably incurred by any of them in connection with investigation or
defending any such loss, claim, damage, liability or action. Each selling
holder’s indemnification obligations hereunder shall be several and not joint
and shall be limited to the amount of any net proceeds actually received by such
selling holder upon the sale of the Registrable Securities giving rise to such
indemnification obligation. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Company or any
indemnified party.

4.3. Conduct of Indemnification Proceedings. Promptly after receipt by any
Person of any notice of any loss, claim, damage, or liability or any action in
respect of which indemnity may be sought pursuant to Section 4.1 or 4.2, such
Person (the “Indemnified Party”) shall, if a claim in respect thereof is to be
made against any other Person for indemnification hereunder, notify such other
Person (the “Indemnifying Party”) in writing of the loss, claim, judgment,
damage, liability, or action; provided, however, that the failure by the
Indemnified Party to notify the Indemnifying Party shall not relieve the
Indemnifying Party from any liability which the Indemnifying Party may have to
such Indemnified Party hereunder, except and solely to the extent that it shall
be finally determined by a court of competent jurisdiction (which determination
is not subject to appeal or further review) that such failure shall have
prejudiced the Indemnifying Party. If the Indemnified Party is seeking
indemnification with respect to any claim or action brought against the
Indemnified Party, then the Indemnifying Party shall be entitled to participate
in such claim or action and, to the extent that it wishes, jointly with all
other Indemnifying Parties, to assume control of the defense thereof with
counsel satisfactory to the Indemnified Party. After notice from the
Indemnifying Party to the Indemnified Party of its election to assume control of
the defense of such claim or action, the Indemnifying Party shall not be liable
to the Indemnified Party for any legal or other expenses subsequently incurred
by the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that in any action in
which both the Indemnified Party and the Indemnifying Party are named as
defendants, the Indemnified Party shall have the right to employ separate
counsel (but no more than one such separate counsel) to represent the
Indemnified Party and its controlling Persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Indemnified Party against the Indemnifying Party, with the fees and expenses of
such counsel to be paid by the Indemnifying Party based upon the written opinion
of counsel of such Indemnified Party, representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them (in which case, if the Indemnified Party notifies the Indemnifying
Party in writing that such Indemnified Party elects to employ separate counsel
at the expense of the Indemnifying Party, the Indemnifying Party shall not have
the right to assume the defense of such claim on behalf of such Indemnified
Party). If such defense is not assumed by the Indemnifying Party, the
Indemnifying Party will not be subject to any liability for any settlement made
without its consent, but such consent may not be unreasonably withheld,
conditioned or delayed; provided, however, that an Indemnifying Party shall not
be required to consent to any



--------------------------------------------------------------------------------

settlement involving the imposition of equitable remedies or involving the
imposition of any material obligations on such Indemnifying Party other than
financial obligations for which such Indemnified Party will be indemnified
hereunder. If the Indemnifying Party assumes the defense, the Indemnifying Party
shall have the right to settle such action without the consent of the
Indemnified Party; provided, however, that the Indemnifying Party shall be
required to obtain such consent (which consent shall not be unreasonably
withheld, conditioned or delayed) if the settlement includes any admission of
wrongdoing on the part of the Indemnified Party or any restriction on the
Indemnified Party or its officers or directors. No Indemnifying Party shall
consent to entry of any judgment or enter into any settlement which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to each Indemnified Party of an unconditional release from all liability in
respect to such claim or litigation. The Indemnifying Party or Parties shall
not, in connection with any proceeding or related proceedings, be liable for the
reasonable fees, disbursements and other charges of more than one separate firm
at any one time for all such Indemnified Party or Parties unless (x) the
employment of more than one counsel has been authorized in writing by the
Indemnifying Party or parties, (y) a conflict or potential conflict exists or
may exist (based on advice of counsel to an Indemnified Party) between such
Indemnified Party and the other Indemnified Parties or (z) based on advice of
counsel, an Indemnified Party has reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the other Indemnified Parties, in each of which cases the
Indemnifying Party shall be obligated to pay the reasonable fees and expenses of
such additional counsel or counsels. Subject to the terms of this Agreement, all
reasonable fees and expenses of the Indemnified Party (including reasonable fees
and expenses to the extent incurred in connection with investigating or
preparing to defend such proceeding in a manner not inconsistent with this
Section 4.3) shall be paid to the Indemnified Party, as incurred, within ten
trading days of written notice thereof to the Indemnifying Party; provided, that
the Indemnified Party shall promptly reimburse the Indemnifying Party for that
portion of such fees and expenses applicable to such actions for which such
Indemnified Party is judicially determined to be not entitled to indemnification
hereunder.

4.4. Contribution.

4.4.1. If the indemnification provided for in the foregoing Sections 4.1, 4.2
and 4.3 is unavailable to any Indemnified Party or insufficient to hold it
harmless in respect of any loss, claim, damage, liability, or action referred to
herein, then each such Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such loss, claim, damage, liability or action
in such proportion as is appropriate to reflect the relative fault of the
Indemnified Parties and the Indemnifying Parties in connection with the actions
or omissions which resulted in such loss, claim, damage, liability, or action,
as well as any other relevant equitable considerations. The relative fault of
any Indemnified Party and any Indemnifying Party shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by such Indemnified Party or such Indemnifying
Party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

4.4.2. The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4.4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding Section 4.4.1.
The amount paid or payable by an Indemnified Party as a result of any loss,
claim, damage, liability or action referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 4.4, no holder of Registrable
Securities shall be required to contribute any amount in excess of the dollar
amount of the net proceeds (after payment of any underwriting fees, discounts,
commissions or taxes) actually received by such holder from the sale of
Registrable Securities which gave rise to such contribution obligation. No
Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. If
indemnification is available under this Section 4, the Indemnifying Parties
shall indemnify each Indemnified Party to the full extent provided in Sections
4.1 and 4.2 hereof without regard to the relative fault of said Indemnifying
Parties or Indemnified Party.



--------------------------------------------------------------------------------

5. REPORTS UNDER THE SECURITIES ACT AND EXCHANGE ACT.

5.1. The Company covenants that it shall file any reports required to be filed
by it under the Securities Act and the Exchange Act and shall take such further
action as the holders of Registrable Securities may reasonably request, all to
the extent required from time to time to enable such holders to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by Rule 144 under the Securities Act, as such Rules
may be amended from time to time, or any similar Rule or regulation hereafter
adopted by the Commission.

6. NO INCONSISTENT AGREEMENTS; ADDITIONAL RIGHTS; EXISTING AGREEMENT.

6.1. Except with respect to Allowable Registration Statements, the Company has
not entered, as of the date hereof, nor shall the Company, on or after the date
of this Agreement, enter into any agreement with respect to its securities, that
would have the effect of impairing the rights granted to the Stockholders in
this Agreement or otherwise conflict with the provisions hereof. The Company has
not previously entered into any agreement granting any registration rights with
respect to any of its securities to any Person that have not been satisfied in
full. Neither the Company nor any of its security holders (other than the
Stockholders (or their successors or permitted assigns) in such capacity
pursuant hereto) may include securities of the Company in any Registration
Statement filed pursuant to Section 2.3 other than the Registrable Securities.
Except with respect to Allowable Registration Statements, and unless the Company
receives the consent of each of (i) the holders of a majority-in-interest of the
Shares held by the Stockholders or the Permitted Transferees of such
Stockholders and (ii) the holders of a majority-in-interest of the Founder
Shares held by the Stockholders or the Permitted Transferees of such
Stockholders, the Company shall not file any other Registration Statements until
all Registrable Securities are registered pursuant to a Registration Statement
that is declared effective by the Commission.

7. MISCELLANEOUS.

7.1. Term. This Agreement shall terminate upon earlier of (a) the fifth
anniversary of the date of this Agreement or (b) the date as of which (i) all of
the Registrable Securities have been sold pursuant to a Registration Statement
(but in no event prior to the applicable period referred to in Section 4(3) of
the Securities Act and Rule 174 thereunder) or (ii) the holders are permitted to
sell their Registrable Securities under Rule 144(k) under the Securities Act (or
any similar provision then in force permitting the sale of restricted securities
without limitation on the amount of securities sold or the manner of sale). The
provisions of Section 4 and Section 5 shall survive any termination.

7.2. Assignment; No Third Party Beneficiaries. The registration rights of any
holder under this Agreement with respect to any Registrable Securities may be
transferred and assigned, provided, however, that no such transfer or assignment
shall be binding upon or obligate the Company to any such assignee unless and
until the Company shall have received written notice of such transfer or
assignment as herein provided and a written agreement of the assignee to be
bound by the provisions of this Agreement. Any transfer or assignment made other
than as provided in the first sentence of this Section 7.2 shall be null and
void. This Agreement and the provisions hereof shall be binding upon and shall
inure to the benefit of each of the parties and the permitted assigns of the
Stockholder or holder of Registrable Securities or of any assignee of the
Stockholder or holder of Registrable Securities. This Agreement is not intended
to confer any rights or benefits on any Persons that are not party hereto other
than as expressly set forth in Article 4 and this Section 7.2. The Company may
not assign (except by merger) its rights or obligations hereunder without the
prior written consent of all of the holders of the then outstanding Registrable
Securities.

7.3. Notices. All notices, demands, requests, consents, approvals or other
communications (collectively, “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be either Personally served, delivered by reputable air courier
service with charges prepaid guaranteeing overnight delivery, or transmitted by
hand delivery, telegram, electronic mail, telex, facsimile, or by mailing in the
same sealed envelope, or registered first-class mail, postage prepaid, return
receipt requested addressed as set forth below, or to such other address as such
party shall have specified most recently by written notice. Notice shall be
deemed given (i) on the date of delivery if Personally served, (ii) when receipt
is acknowledged in writing by addressee, if transmitted by telegram, electronic
mail, telex or facsimile, provided, that if such service or transmission is not
on a business day or is after normal business hours, then such notice shall be
deemed given on the next business day, and (iii) five (5) business days after
having been deposited in the mail, postage prepaid, if mailed by first-class
mail. Notice otherwise sent as provided herein shall be deemed given on the next
business day following timely delivery of such notice to a reputable air courier
service with an order for next-day delivery, provided, however, that notice of a
change in address shall be effective only upon receipt.



--------------------------------------------------------------------------------

If to any holder of Shares or Founder Shares to such addresses on the signature
pages hereto.

with respect to a holder of Shares, with a copy to (but which shall not
constitute notice to such holder of Shares):

Paul, Hastings, Janofsky & Walker LLP

515 S. Flower St., Floor 25

Los Angeles, California 90071

Attention: Robert R. Carlson, Esq.

Facsimile: (213) 996-3220

with respect to a holder of Founder Shares, with a copy to (but which shall not
constitute notice to such holder of Founder Shares):

Ellenoff Grossman & Schole, LLP

150 East 42nd Street

New York, New York 10017

Attention: Douglas Ellenoff, Esq.

Facsimile: (212) 370-7889

If to the Company to:

Great American Group, Inc.

21860 Burbank Blvd.

Suite 300 South

Woodland Hills, CA 91367

Attention: Andrew Gumaer

Facsimile: (818) 884-2976

with a copy to (but which shall not constitute notice to the Company):

Paul, Hastings, Janofsky & Walker LLP

515 S. Flower St., Floor 25

Los Angeles, California 90071

Attention: Robert R. Carlson, Esq.

Facsimile: (213) 996-3220

7.4. Severability. This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible that is valid and enforceable.

7.5. Counterparts. This Agreement may be executed in multiple counterparts,
including by facsimile or other electronic means, each of which shall be deemed
an original, and all of which taken together shall constitute one and the same
instrument.

7.6. Entire Agreement. This Agreement (including all agreements entered into
pursuant hereto and all certificates and instruments delivered pursuant hereto
and thereto) constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede all prior and contemporaneous agreements,
representations, understandings, negotiations and discussions between the
parties, whether oral or written.

7.7. Modifications and Amendments. No amendment, modification or termination of
this Agreement shall be binding upon any party unless executed in writing by
such party and signed by the Company and the holders of a majority of
Registrable Securities then outstanding. Each holder of any Registrable
Securities at the time or thereafter outstanding shall be bound by any
amendment, modification, waiver or consent authorized by this Section 7.7
whether or not such Registrable Securities shall have been marked accordingly.



--------------------------------------------------------------------------------

7.8. Titles and Headings. Titles and headings of sections of this Agreement are
for convenience only and shall not affect the construction of any provision of
this Agreement.

7.9. Waivers and Extensions. Any party to this Agreement may waive any right,
breach or default which such party has the right to waive, provided that such
waiver will not be effective against the waiving party unless it is in writing,
is signed by such party, and specifically refers to this Agreement. Waivers may
be made in advance or after the right waived has arisen or the breach or default
waived has occurred. Any waiver may be conditional. No waiver of any breach of
any agreement or provision herein contained shall be deemed a waiver of any
preceding or succeeding breach thereof nor of any other agreement or provision
herein contained. No waiver or extension of time for performance of any
obligations or acts shall be deemed a waiver or extension of the time for
performance of any other obligations or acts. Except as otherwise expressly
provided herein, no failure on the part of any party to exercise, and no delay
in exercising, any right, power or remedy hereunder, or otherwise available in
respect hereof at law or in equity, shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power, or remedy.

7.10. Remedies. In the event of a breach by the Company or by an Stockholder of
any of their respective obligations under this Agreement, each Stockholder or
the Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
shall be entitled to specific performance of its rights under this Agreement.
The Company and each Stockholder agree that monetary damages would not provide
adequate compensation for any losses incurred by reason of a breach by it of any
of the provisions of this Agreement and hereby further agrees that, in the event
of any action for specific performance in respect of such breach, it shall not
assert or shall waive the defense that a remedy at law would be adequate.

7.11. Independent Nature of Holders’ Obligations and Rights. The obligations of
each holder hereunder are several and not joint with the obligations of any
other holder hereunder, and no holder shall be responsible in any way for the
performance of the obligations of any other holder hereunder. Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any holder pursuant hereto or thereto, shall be deemed to
constitute the holders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the holders are in any way
acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each holder shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other holder to be joined as an
additional party in any proceeding for such purpose.

7.12. Governing Law.

(a) This Agreement shall be governed by, interpreted under, and construed in
accordance with the internal laws of the State of Delaware applicable to
agreements made and to be performed within the State of Delaware, without giving
effect to any choice-of-law provisions thereof that would compel the application
of the substantive laws of any other jurisdiction.

(b) To the fullest extent permitted by applicable law, each party hereto
(i) agrees that any claim, action or proceeding by such party seeking any relief
whatsoever arising out of, or in connection with, this Agreement or the
transactions contemplated hereby shall be brought only in any Federal court
located in Delaware and in any Delaware State court (such venue as determined by
the claimant party hereto) and not in any other State or Federal court in the
United States of America or any court in any other country, (ii) agrees to
submit to the exclusive jurisdiction of such courts located in the State of
Delaware for purposes of all legal proceedings arising out of, or in connection
with, this Agreement or the transactions contemplated hereby, and
(iii) irrevocably waives any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

 

COMPANY GREAT AMERICAN GROUP, INC. By:   /s/    Andrew Gumaer Name:   Andrew
Gumaer Title:   Chief Executive Officer   STOCKHOLDERS:   /s/    Harvey M.
Yellen   Harvey Yellen   Address for Notice:   /s/    Andrew Gumaer   Andrew
Gumaer   Address for Notice:   /s/    Scott Carpenter   Scott Carpenter  
Address for Notice:   /s/    Paul Erickson   Paul Erickson   Address for Notice:
  /s/    Lester Friedman   Lester Friedman   Address for Notice:   /s/    Tom
Pabst   Tom Pabst   Address for Notice:

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

  /s/    Mark Weitz         Mark Weitz   Address for Notice:   /s/    Brian
Yellen         Brian Yellen   Address for Notice:   /s/    Illegible         OHL
Limited, formerly known as Hanover   Overseas Limited   Address for Notice:  
/s/    Illegible         STC Investment Holdings LLC   Address for Notice:  
/s/    Illegible         Solar Capital, LLC   Address for Notice:   /s/    Paul
Lapping         Jakal Investments LLC   Address for Notice:   /s/    Mark
Klein         Mark Klein   Address for Notice:   /s/    David Hawkins        
David Hawkins   Address for Notice:   /s/    Steven Shenfeld         Steven
Shenfeld   Address for Notice:

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

  /s/    Bradford Peck         Bradford Peck   Address for Notice:  
/s/    Frederick Kraegel         Frederick Kraegel   Address for Notice:

 

 

 

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

 

Stockholder

   Closing
Shares    Contingent
Shares    Founder
Shares     All Shares

Harvey Yellen

   5,280,000    2,640,000      7,920,000

Andrew Gumaer

   5,280,000    2,640,000      7,920,000

Scott Carpenter

   273,727    129,107      402,834

Paul Erickson

   270,795    128,507      399,302

Lester Friedman

   247,332    123,703      371,035

Tom Pabst

   268,839    128,507      397,346

Mark Weitz

   289,368    150,126      439,494

Brian Yellen

   89,939    60,050      149,989

Hanover Overseas Limited

         989,525  (1)    989,525

STC Investment Holdings LLC

         1,223,900  (1)    1,223,900

Solar Capital, LLC

         598,900  (1)    589,900

Jakal Investments LLC

         237,500      237,500

Mark Klein

         234,375      234,375

David Hawkins

         12,500      12,500

Steven Shenfeld

         37,500      37,500

Bradford Peck

         12,500      12,500

Frederick Kraegel

         12,500      12,500

Total

   12,000,000    6,000,000    2,500,000      21,359,200

 

(1) Includes 286,400 shares of common stock purchased pursuant to 10b5-1 Plan.